DETAILED ACTION

Allowable Subject Matter

Claims 1-4, 6, 11-14, 16, 21-24, 26, 32, 34-35, 37, 39-40, 42, and 44-51 are allowed.  


Examiner’s Statement of Reason for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  In light of Applicant's remarks, Examiner agrees that the cited reference(s) of Ivey (US 2016/0005029) and Wang (US 2015/0262184) do not disclose, teach, or suggest the claimed invention.  Ivey teaches systems and methods for dynamically detecting and preventing consumer fraud.  Wang teaches a two-stage model in which the first stage of the model applies a different weighting schema to different types of transactions in a transaction-based system.  The second stage of the model focuses on rejecting transactions that are approved by the current model, with the objective of maximizing a measurable goal.  The non-patent literature reference titled “Controlling Financial Services Fraud” discloses industry responses to fraud in the financial services sector.  The non-patent literature titled “Forensic Accounting:  A Checkmate for Corporate Fraud” discusses the role of forensic accounting in preventing fraud.  The non-patent literature titled “Machine Learning Approaches for Credit Card Fraud Detection” discloses strategies that employ machine learning technology to detect credit card fraud.  However, the prior art of record fails to anticipate or render obvious the claimed invention.  Specifically, the prior art of record fails to anticipate or render obvious the following limitations:  “generating an initial quantifiable loss corresponding to the initial iteration, wherein the initial quantifiable loss is generated using the modified loss function, and wherein the initial quantifiable loss results from a misclassification of the imbalanced data set; iteratively training the classification model until a modified classification model is obtained that satisfies the one or more criteria, wherein the classification model is iteratively trained as a result of corresponding quantifiable losses failing to satisfy the one or more criteria, and wherein iteratively training the classification model includes updating the set of model coefficients according to the corresponding quantifiable losses”, as described by the allowed claims.  

The claimed invention is also patent eligible because the claimed invention is not directed to an abstract idea.  The claimed invention is not directed to an abstract idea because the judicial exception of generating a modified loss function to calculate the quantifiable loss; and generating an initial quantifiable loss corresponding to the initial iteration, wherein the initial quantifiable loss is generated using the modified loss function, and wherein the initial quantifiable loss results from a misclassification of the imbalanced data set is accompanied by the additional limitations of receiving a request to obtain a classification model that satisfies one or more criteria, wherein the one or more criteria include a quantifiable loss below a threshold value; obtaining an imbalanced data set including first data associated with a first characteristic and second data associated with a second characteristic; training an initial iteration of the classification model to generate a classification, wherein the initial iteration is trained by randomly initializing a set of model coefficients corresponding to an input space of the imbalanced data set; iteratively training the classification model until a modified classification model is obtained that satisfies the one or more criteria, wherein the classification model is iteratively trained as a result of corresponding quantifiable losses failing to satisfy the one or more criteria, and wherein iteratively training the classification model includes updating the set of model coefficients according to the corresponding quantifiable losses; and providing the modified classification model, wherein the modified classification model is provided as a result of a quantifiable loss corresponding to the modified classification model being below the threshold value, as recited in independent claim 1.  Similar limitations are found in independent claims 11 and 21.  The additional limitations serve to integrate the judicial exception into the practical application of iteratively training the classification model until a modified classification model is obtained that satisfies the one or more criteria, wherein the classification model is iteratively trained as a result of corresponding quantifiable losses failing to satisfy the one or more criteria, and wherein iteratively training the classification model includes updating the set of model coefficients according to the corresponding quantifiable losses; and providing the modified classification model, wherein the modified classification model is provided as a result of a quantifiable loss corresponding to the modified classification model being below the threshold value, thereby making the claimed invention patent eligible.  In addition, the combined steps represent an ordered combination of steps that make the claim significantly more than the abstract idea itself.  

For these reasons, claims 1-4, 6, 11-14, 16, 21-24, 26, 32, 34-35, 37, 39-40, 42, and 44-51 are deemed to be allowable over the prior art of record.  Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W Anderson can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698  
July 1, 2022                                                                                                                                                                                                      

	/BRUCE I EBERSMAN/             Primary Examiner, Art Unit 3698